Citation Nr: 0314490	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-20 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  



REPRESENTATION

Appellant represented by:	R. Collin Campbell, Esq.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1956 to November 
1959.  

By rating action in January 1987, the RO, in part, denied 
service connection for a right shoulder disability.  The 
veteran was notified of this decision and did not appeal.  By 
rating action in May 1997, the RO, in part, found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a right shoulder disability.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 decision by the RO 
which, in part, found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a right shoulder disability.  In January 2003, the Board 
found that the additional evidence was new and material and 
reopened the claim.  The Board then undertook additional 
development of the issue.  

In the January 2003 decision, the Board noted that the claims 
of service connection for erectile dysfunction and a neck 
disorder were not developed for appellate review and could 
not be addressed in the decision.  However, the Board 
inadvertently characterized the issue on the title page of 
the decision as service connection for residuals of a head 
and neck injury.  This mischaracterization of the issue did 
not alter the underlying decision to reopen the claim for a 
right shoulder disability.  Therefore, the only issue 
remaining on appeal is that of service connection for 
residuals of a right shoulder injury.  

In a statement received in August 1999, the representative 
raised the additional issues of service connection for 
erectile dysfunction and a neck disorder.  These issues are 
not in appellate status and are referred to the RO for 
appropriate action.  




REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board undertook additional 
development of the issue on appeal in January 2003.  However, 
in light of a recent decision by the United States Court of 
Appeals for the Federal Circuit, Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 
1, 2003), the Board finds that the appeal must be remanded to 
the RO for additional development and readjudication and, if 
appropriate, the issuance of a supplemental statement of the 
case (SSOC).  

Additionally, the Board notes that while the veteran was 
informed of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) in the January 2003 decision, the veteran 
has not been informed of what the law entails or provided 
with the provisions of 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  

The service medical records show that the veteran sustained 
contusions to his right elbow and shoulder during a football 
game in February 1958.  X-ray studies showed a possible 
subluxation of the humeral head.  He was hospitalized for 
four days and started on active exercises.  The final 
diagnoses included contusion of the right shoulder and elbow.  
A medical report in July 1958 showed good function and 
movement in the right shoulder.  X-ray studies showed an 
irregular calcific density in the right shoulder joint area 
which was thought to be post-traumatic in nature.  Otherwise, 
the x-ray was negative.  In January 1959, he reported some 
pain in the right shoulder.  The veteran made no mention of 
any problems with his right shoulder at the time of his 
separation examination in October 1959, and no pertinent 
abnormalities were noted on examination at that time.  The 
service medical records are silent for any complaints, 
treatment, or abnormalities pertinent to his neck or cervical 
spine.  

Additional VA records associated with the claims file in 2003 
show a history of multiple motorcycle and automobile 
accidents with injuries to both shoulders and to other joints 
in the body.  The record also includes statements from two 
private physician's to the effect that the veteran's current 
right shoulder symptoms are due to disc disease of the 
cervical spine which may have been caused by the injury in 
service.  The physician's indicated that their conclusions 
were based on the veteran's reported history of an injury to 
his neck and shoulder in service with chronic symptoms ever 
since.  

Given the complexity of the current disability, the Board 
finds that a comprehensive VA examination must be undertaken.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2002).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include sending the veteran a VCAA 
letter.  

2.  The RO should also notify the veteran 
that a request for records from Dr. John 
Ward was returned by the U.S. Postal 
Service and marked "no such number," 
and that no response to requests for 
records were received from Dr. Laszlo 
Mechtler or Alan J. Coorier, L.M.T.  If 
the veteran wishes to have these records 
considered, he should obtain and 
forwarded them to the VA.  

3.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for injuries sustained in the multiple 
motorcycle and automobile accidents since 
his discharge from service, including the 
accident in 1975 and in the early 1980's.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims file.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and, if feasible, 
the etiology of his current right 
shoulder disability.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
he or she should indicate that the file 
was reviewed.  All appropriate testing 
should be undertaken in connection with 
the examination.  The examiner should 
provide an opinion/response to the 
following:  1) Does the veteran have any 
residual disability from the right 
shoulder injury in service, vis-a-vi, a 
possible separated shoulder?  2) Is it at 
least as likely as not that any current 
right shoulder disability is related to 
the injury in service?  

The clinical findings and reasons that 
form the basis of the opinions should be 
clearly set forth in the report.  If the 
examiner finds that it is not feasible to 
answer any question he or she should so 
indicate and provide an explanation.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has provided a response to the 
requested opinion.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC for all evidence 
received since the SOC issued in August 
1999, and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examination should be included in the 
claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


